PROB 35                                                                        Report and Order Terminating Supervision
(Reg 3/93)                                                                              Prior to Original Expiration Date



                               UNITED STATES DISTRICT COURT
                                            FOR THE
                              EASTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA

                       v.                                     Crim. No. 2:13-CR-19-2FL

VELMA JERON ANTIONETTE COLEMAN

       On October 19, 2017, the above named was released from prison and commenced a term of
supervised release for a period of 36 months. The offender has complied with the rules and regulations of
supervised release and is no longer in need of supervision. It is accordingly recommended that the offender
be discharged from supervision.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ Dwayne K. Benfield                                /s/ Tuell Waters
Dwayne K. Benfield                                    Tuell Waters
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      201 South Evans Street, Rm 214
                                                      Greenville, NC 27858-1137
                                                      Phone: 252-830-2344
                                                      Executed On: July 16, 2019


                                           ORDER OF COURT

       Pursuant to the above report, it is ordered that the offender be discharged from supervision and that
the proceedings in the case be terminated.

                          18th
             Dated this _________            July
                                  day of ____________________, 2019.




                                                             Louise W. Flanagan
                                                             U.S. District Court
